Citation Nr: 1446110	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-08 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1967 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

During the appeal period, the Veteran was precluded from substantial and gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

During the appeal period, the Veteran's service-connected depressive disorder has been rated as 70 percent disabling, which satisfies the schedular criteria.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The record shows that the Veteran last worked in the 1980's.  VA treatment records reflect trials of different psychiatric medications in various attempts to manage the Veteran's condition. 

In an April 2011 VA opinion, the examiner related his diagnoses of depressive disorder not otherwise specified (NOS) and personality disorder NOS.  The examiner opined that the Veteran would experience challenges in a work environment due to his report of experiencing conflicts with people in general, difficulties at work, and feelings of anger and depression.  The examiner determined that the Veteran's employment challenges resulted from a combination of both depressive disorder NOS and personality disorder NOS, and he opined that the Veteran was not unemployable based on depression alone.

A June 2012 hospital report reflects that the Veteran was admitted to the emergency room because of his depression.  The Veteran was released when it was determined that he was not an immediate danger to himself or others.  

In September 2012, the Veteran was afforded a VA psychiatric examination.  The examiner determined that the Veteran had moderate symptoms of depression which appeared to be exacerbated by his physical health decline and his maladaptive personality patterns and limited coping skills.  The examiner attributed some of the psychiatric symptoms to the Veteran's depressive disorder NOS and others to his personality disorder NOS.  However, in concluding that the Veteran experienced occupational and social impairment with deficiencies in most areas (i.e. corresponding to a 70 percent psychiatric disability rating), she determined that, due to the overlapping mood instability features of both disorders, it was not possible to differentiate what portion of each contributed to his overall level of impairment, but rather collectively his mental conditions resulted in the assigned level of impairment.

The examiner also described the Veteran's occupational and social history.  The Veteran reported last working in the 1980's and stated that he could not get along with others.  He also reported five prior marriages, and stated that he had married his sixth wife in May 2012.  He described his current marriage as "shaky as hell" and reported that his depression had been difficult on the marriage.  He reported that he had been estranged from his grown children for 20 years.  The Veteran denied receiving any current treatment for depression, explaining that he had tried several psychiatric medications but none of them worked, they only made the condition worse and had negative side effects.  The examiner noted psychiatric symptoms that included depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting, and inability to establish and maintain effective relationships.  The examiner made a passing reference to the conclusion that the Veteran's current level of impairment would not preclude him from working, but did not provide any supporting explanation and acknowledged that the Veteran's history of interpersonal problems and poor social or coping skills might make it difficult to get along with others.     

The evidence supports the assignment of a schedular TDIU.  While the April 2011 examiner opined that the Veteran was not unemployable due to depression alone, but instead would experience challenges in a work environment due to a combination of depression and personality disorder, he did not differentiate which symptoms and/or functional impairment was attributable to depression versus personality disorder.  Moreover, the September 2012 VA examiner specifically found that there were overlapping features of both disorders, and therefore that it was not possible to differentiate what portion of each contributed to his overall level of impairment.  The issue of whether the effects of each psychiatric condition are distinguishable is important because the Veteran is service connected for depressive disorder but is not service connected for personality disorder.  The Court has held that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In this case, because the impairment resulting from each psychiatric condition cannot be distinguished, the effects of the conditions must all be attributed to the service-connected psychiatric disability.  As the April 2011 VA opinion was therefore based on a faulty premise, the Board finds that it does not hold any probative value.  

While the September 2012 VA examination report included an opinion, without rationale, stating that the Veteran's current level of impairment would not preclude employment, the rest of the examination report findings support a determination that the Veteran's psychiatric disorder has rendered him unemployable.  Notably, the Veteran last worked in the 1980's, he has been married six times, he has been estranged from his children for 20 years, his current marriage is extremely unstable, and he has a history of interpersonal problems, lack of coping skills, and chronic sleep impairment.  The Veteran's June 2012 admission to the emergency room because of his depression also demonstrates the severity of his condition.  Therefore, while the Veteran's depressive disorder is currently rated as 70 percent disabling, the Board finds that he is unable to obtain and maintain gainful employment as a result of this disability.  As such, the assignment of a schedular TDIU is warranted.    
 

ORDER

Compensation for TDIU is granted. 

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


